DETAILED ACTION
	This is a first office action in response to application 17/378,966 filed 07/19/2021, in which claims 1-15 are presented for examination. Currently claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement filed 07/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Copies of the following items were not included in the current file wrapper and thus not considered:

    PNG
    media_image1.png
    227
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    405
    782
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,068,095. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application correspond in scope to those of the parent case and merely broader versions of those already patented.

Instant Application 17/378,966
U.S. Patent 11,068,095
Claim 1: A touch detection device comprising:
 	drive electrodes, a drive signal being input to each of the drive electrodes; 


Claim 2: The touch detection device according to claim 1, wherein the touch detection is done in a first area in the first sensing period and in a second area in the second sensing period, and the first area is larger than the second area.

Claim 3: The touch detection device according to claim 2, wherein the second area is located in the first area.

Claim 4: The touch detection device according to claim 2, wherein the subdivided electrodes are located in the second area, and the other drive electrodes are located in the first area.

Claim 5: The touch detection device according to claim 1, wherein the drive electrodes further include first drive electrodes other than the drive electrode including subdivided electrodes, each of the first drive electrodes 

Claim 6: The touch detection device according to claim 5, wherein the drive signal is input to all of the subdivided electrodes at a same time in the first sensing period.

Claim 7: The touch detection device according to claim 1, wherein the touch detection is done in a first area in the first sensing period and in a second area in the second sensing period, the drive electrodes further include first drive electrodes other than the drive electrode including subdivided electrodes, the drive electrode including subdivided electrodes is located in the second area, and each of the first drive electrodes does not have a plurality of subdivided electrodes.

Claim 8: The touch detection device according to claim 1, wherein a resolution of the touch detection in the second sensing period is higher than a resolution of the touch detection in the first sensing period.

Claim 9: The touch detection device according to claim 1, wherein a first frame period includes the display output period and the first sensing period, a second frame period includes the display output period and the second sensing period, the second frame period immediately following the first frame period, and the first frame period and the second frame period are alternately provided on a frame-period-by-frame-period basis.

Claim 10: The touch detection device according to claim 1, wherein a length of the first sensing period is different from a length of the second sensing period.



Claim 12: The touch detection device according to claim 1, wherein the touch detection electrodes include a plurality of the second touch detection electrode, an arrangement pitch of which is finer than an arrangement pitch of the other touch detection electrodes.

Claim 13: A touch detection device comprising: drive electrodes, a drive signal being input to each of the drive electrodes; and pixels displaying an image, wherein the drive electrodes are configured to perform a touch detection in a first sensing period and in a second sensing period, video signals are input to the pixels within a display output period, the drive electrodes include a drive electrode including subdivided electrodes, an arrangement pitch of which is finer than an arrangement pitch of the drive electrodes, the drive electrode including subdivided electrodes is driven on a drive electrode basis in the first sensing period and driven on a subdivided electrode basis in the second sensing period, and all of the drive electrodes are driven in the first sensing period.

Claim 14: The touch detection device according to claim 13, wherein a resolution of the touch detection in the second sensing period is higher than a resolution of the touch detection in the first sensing period.

Claim 15: The touch detection device according to claim 13, wherein a first frame period includes the display output period and the first sensing period, a second frame period includes the display output period and the second sensing period, the second frame 


2. The touch detection device according to claim 1, wherein the touch detection is done in a first area in the first sensing period and in a second area in the second sensing period, and the first area is larger than the second area.

3. The touch detection device according to claim 2, wherein the second area is located in the first area.



5. The touch detection device according to claim 1, wherein the drive electrodes further include first drive electrodes other than the drive electrode including subdivided electrodes, each of the first drive electrodes does not have a plurality of subdivided electrodes, and the drive signal is sequentially input to each of the subdivided electrodes in the second sensing period.

6. The touch detection device according to claim 5, wherein the drive signal is input to all of the subdivided electrodes at a same time in the first sensing period.

7. The touch detection device according to claim 1, wherein the touch detection is done in a first area in the first sensing period and in a second area in the second sensing period, the drive electrodes further include first drive electrodes other than the drive electrode including subdivided electrodes, the drive electrode including subdivided electrodes is located in the second area, and each of the first drive electrodes does not have a plurality of subdivided electrodes.

8. The touch detection device according to claim 1, wherein the first frame period includes a plurality of first sensing periods including the first sensing period.

9. The touch detection device according to claim 1, wherein the second frame period includes a plurality of second sensing periods including the second sensing period.

10. The touch detection device according to claim 1, wherein a length of the first sensing 

11. The touch detection device according to claim 10, wherein the second sensing period is longer than the first sensing period.

12. The touch detection device according to claim 1, wherein the touch detection electrodes include a plurality of the second touch detection electrode, an arrangement pitch of which is finer than an arrangement pitch of the other touch detection electrodes.



Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to 
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626